Spencer Parker v. FW Transp. Auth.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-213-CV





SPENCER PARKER	APPELLANT



V.



FORT WORTH TRANSPORTATION	APPELLEE

AUTHORITY

------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Spencer Parker brought a negligence suit against the Fort Worth Transportation Authority after a bus’s doors closed on him.  Following a bench trial, the trial court rendered a judgment in favor of the Authority.  The trial court found that the Authority did not operate or maintain the bus in question on the date of the alleged incident and that the Authority and the bus driver were not negligent.  In a single issue on appeal, Parker claims that he received ineffective assistance of counsel at the trial of the case.  No Sixth Amendment right to effective assistance of counsel exists in civil cases.  
See Cherqui v. Westheimer St. Festival Corp.
, 116 S.W.3d 337, 343-44 (Tex. App.—Houston [14
th
 Dist.] 2003, no pet.); 
Stokes v. Puckett
, 972 S.W.2d 921, 927 (Tex. App.—Beaumont 1998, pet. denied).  The Sixth Amendment of the United States Constitution and Article I, Section 10 of the Texas Constitution provide that “in all 
criminal prosecutions
, the accused shall enjoy the right . . . to have the assistance of counsel for his defense.”  
Cherqui
, 116 S.W.2d at 343-44; 
see 
U.S. 
Const. Amend
. VI; 
 Tex. Const.
 art. I, § 10.
  Accordingly, we overrule Parker’s point and affirm the trial court’s judgment.



SUE WALKER

JUSTICE



PANEL B:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: April 22, 2004

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.